











SECURITIES PURCHASE AGREEMENT


BETWEEN


JORDAN 1 HOLDINGS COMPANY


AND
BARRON PARTNERS LP and
the Equity Investors Named Herein


DATED


July 20, 2006

 

 
SECURITIES PURCHASE AGREEMENT
PAGE 1

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the 20th day of July, 2006 between Jordan 1 Holdings Company, a Delaware
corporation (the “Company”) and Barron Partners LP, a Delaware limited
partnership (“Barron”), and the other investors named in Schedule A to this
Agreement (the “Equity Investors”), Barron and the Equity Investors being
collectively referred to as the “Investors” and each, individually, an
“Investor.”
 
RECITALS
 
WHEREAS, the Barron wish to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, for the that portion of the
Purchase Price as hereinafter defined as is set forth after Barron’s name on
Schedule A to this Agreement, (a) the Company’s promissory note (the “Note”) in
the principal amount of one million dollars ($1,000,000), (b) four million seven
hundred twenty two thousand two hundred twenty two (4,722,222) shares of the
Company’s Series A Convertible Preferred Stock, par value $.001 per share
(“Series A Preferred Stock”), with each shares of Series A Preferred Stock being
convertible into three (3) shares of the Company’s common stock, par value $.001
per shares (“Common Stock”), and (c) Common Stock Purchase Warrants (the
“Warrants”) to purchase up to nine million six hundred twenty four thousand
three hundred sixty nine (9,624,369) shares of Common Stock, at an exercise
price of thirty five cents ($.35) per share, and nine million six hundred twenty
four thousand three hundred sixty nine (9,624,369) shares of Common Stock at an
exercise price of sixty cents ($.60) per share. The Note, shares of Series A
Preferred Stock, Warrants and shares of Common Stock issuable upon exercise or
conversion of the Note, the Series A Preferred Stock and the Warrants issuable
to the Investors pursuant to this Agreement are referred to collectively as the
“Securities.” The Note and the Series A Preferred Stock will be convertible into
shares of the Common Stock in the manner set forth in the Note and in the
Certificate of Designation, as hereinafter defined; and
 
WHEREAS, each of the Equity Investors, severally, wishes to purchase from the
Company, upon the terms and subject to the conditions of this Agreement, for the
that portion of the Purchase Price as hereinafter defined as is set forth after
such Equity Investor’s name on Schedule A to this Agreement, that portion of (a)
five hundred fifty five thousand five hundred fifty six (555,556) shares of
Series A Preferred Stock, and (b) Warrants to purchase up to nine hundred
sixteen thousand six hundred thirty one (916,631) shares of Common Stock at an
exercise price of thirty five cents ($.35) per share, and nine hundred sixteen
thousand six hundred thirty one (916,631) shares of Common Stock at an exercise
price of sixty cents ($.60) per share as is set forth after such Equity
Investor’s name on said Schedule A;
 
WHEREAS, pursuant to a separate agreement, but as part of the transaction
whereby the Investors are purchasing the Securities, (i) the holders of all of
the issued and outstanding common stock of Delaware Fastener Acquisition Corp.,
a Delaware corporation (“DFAC”), in exchange for five million three hundred
sixty two thousand (5,362,000) shares of Common Stock, representing shares of
Common Stock and shares of the Company’s Series B Convertible Preferred Stock,
par value $.001 per share (“Series B Preferred Stock”) pursuant to a stock
exchange agreement (the “Exchange Agreement”) by and among such stockholders and
the Company, (ii) DFAC is acquiring assets of Freundlich Supply Company, Inc., a
New York corporation (“Freundlich”) pursuant to an asset purchase agreement (the
“Asset Purchase Agreement”) dated May 24, 2006, by and among Freundlich, Michael
Freundlich and DFAC, and (iii) the Company is purchasing from a principal
stockholder of the Company a total of twenty nine million (29,000,000) shares of
Common Stock (without giving effect to the Reverse Split) for a purchase price
not to exceed five hundred fifty thousand dollars ($550,000) plus four hundred
thousand (400,000) shares of Common Stock (after giving effect to the Reverse
Split, as hereinafter defined) pursuant to an agreement between such stockholder
and the Company (the “Jordan Agreement”); and
 
SECURITIES PURCHASE AGREEMENT
PAGE 2

--------------------------------------------------------------------------------


WHEREAS, the parties intend to memorialize the purchase and sale of the
Securities.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:


ARTICLE I
 
INCORPORATION BY REFERENCE AND DEFINITIONS
 
1.1.
Incorporation by Reference. The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.

 
1.2.
Supersedes Other Agreements. This Agreement, to the extent that it is
inconsistent with any other instrument or understanding among the parties, shall
supersede such instrument or understanding to the fullest extent permitted by
law. A copy of this Agreement shall be filed at the Company’s principal office.

 
1.3.
Certain Definitions. For purposes of this Agreement, the following capitalized
terms shall have the following meanings (all capitalized terms used in this
Agreement that are not defined in this Article 1 shall have the meanings set
forth elsewhere in this Agreement):

 
1.3.1. “4.9% Limitation” has the meaning set forth in Section 2.1.2 of this
Agreement.
 
1.3.2. “1933 Act” means the Securities Act of 1933, as amended.
 
1.3.3. “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
1.3.4. “Affiliate” means a Person or Persons directly or indirectly, through one
or more intermediaries, controlling, controlled by or under common control with
the Person(s) in question. The term “control,” as used in the immediately
preceding sentence, means, with respect to a Person that is a corporation, the
right to the exercise, directly or indirectly, of more than 50% of the voting
rights attributable to the shares of such controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.
 
1.3.5. “Articles” means the certificate of incorporation of the Company, as the
same may be amended from time to time. 
 
1.3.6. “Bylaws” means the bylaws of the Company, as the same may be amended from
time to time.
 
1.3.7. “Certificate of Designation” means the certificate of the rights,
preferences and privileges, subject to the limitations, with respect to the
Series A Preferred Stock. The Certificate of Designation shall be in
substantially the form of Exhibit B to this Agreement.
 
SECURITIES PURCHASE AGREEMENT
PAGE 3

--------------------------------------------------------------------------------


1.3.8. “Closing” means the consummation of the transactions contemplated by this
Agreement and the Exchange of Securities, all of which transactions shall be
consummated contemporaneously with the Closing.
 
1.3.9. “Closing Date” means the date on which the Closing occurs, which be not
later than July 20, 2006.
 
1.3.10. “Common Stock” means the Company’s common stock, which is presently
designated as the common stock, par value $.001 per share. All references to
numbers of shares of Common Stock assume a one-for-150 reverse split.
 
1.3.11. “Company’s Governing Documents” means the Articles and Bylaws.
 
1.3.12. “Convertible Securities” means the Note and the Series A Preferred
Stock.
 
1.3.13. “Delaware Law” means the Delaware General Corporation Law, as amended.
 
1.3.14. “EBITDA” means consolidated earnings before interest, taxes,
depreciation and amortization, determined in accordance with U.S. GAAP.
 
1.3.15. “Escrow Agreement” means the Escrow Agreement among the Company, the
Investors and Sichenzia Ross Friedman Ference LLP, as Escrow Agent, attached
hereto as Exhibit C it being acknowledged that the Escrow Agent is counsel for
the Company.
 
1.3.16. “Equity Purchase Price” means four million seven hundred fifty thousand
dollars ($4,750,000).
 
1.3.17. “Exchange of Securities” means the issuance of shares of Common Stock
and Series B Preferred Stock in exchange for the outstanding securities of DFAC
pursuant to the Exchange Agreement.
 
1.3.18. “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, directors of and consultants (other than
consultants whose services relate to the raising of funds) of the Company
pursuant to the Company’s 2006 long-term incentive plan, which is reflected on
Schedule 4.3.1 to this Agreement, and any other stock or option plan that was or
may be adopted by a majority of independent members of the Board of Directors of
the Company or a majority of the members of a committee of independent directors
established for such purpose, (b) securities upon the exercise of or conversion
of any securities issued hereunder and pursuant to the Registration Rights
Agreement, the Note, the Warrants and the Certificate of Designation and any
other options, warrants or convertible securities which are outstanding on after
completion of the Closing and the effectiveness of the Exchange of Securities,
and (c) securities issued pursuant to acquisitions, licensing agreements, or
other strategic transactions, provided any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company in a
business which the Company’s board of directors believes is beneficial to the
Company and in which the Company receives benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.
 
SECURITIES PURCHASE AGREEMENT
PAGE 4

--------------------------------------------------------------------------------


1.3.19. “GAAP” means United States generally accepted accounting principles
consistently applied.
 
1.3.20. “Material Adverse Effect” means any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries, including Freundlich, taken as
a whole and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company or any subsidiary
to perform any of its material obligations under this Agreement or the
Registration Rights Agreement or to perform its obligations under any other
material agreement.
 
1.3.21. “Net Income” means net income determined in accordance with GAAP plus
(a) any charges relating to the transaction contemplated by this Agreement and
the Registration Rights Agreement, and (b) any other non-recurring items,
including the issuance of warrants which are not issued under a stock option or
other equity-based incentive plan.
 
1.3.22. “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.
 
1.3.23. “Pre-Tax Income” means income before income taxes determined in
accordance with GAAP plus (a) any charges relating to the transaction
contemplated by this Agreement and the Registration Rights Agreement, and (b)
any other non-recurring items, including the issuance of warrants which are not
issued under a stock option or other equity-based incentive plan.
 
1.3.24. “Purchase Price” means the five million seven hundred fifty thousand
dollars ($5,750,000) to be paid by the Investors to the Company for the
Securities.
 
1.3.25. “Registration Rights Agreement” means the registration rights agreement
between the Investors and the Company in substantially the form of Exhibit D to
this Agreement.
 
1.3.26. “Registration Statement” means the registration statement under the 1933
Act to be filed with the Securities and Exchange Commission for the registration
of the Shares pursuant to the Registration Rights Agreement.
 
1.3.27. “Restated Certificate” means the Restated Certificate of incorporation
of the Company in substantially the form of Exhibit E to this Agreement.
 
1.3.28. “Restricted Stockholders” shall have the meaning set forth in Section
6.16 of this Agreement.
 
1.3.29. “Securities” means the Note, the shares of Series A Preferred Stock, the
Warrants and the Shares.
 
SECURITIES PURCHASE AGREEMENT
PAGE 5

--------------------------------------------------------------------------------


1.3.30. “SEC” means the Securities and Exchange Commission.
 
1.3.31. “SEC Documents” means, at any given time, the Company’s latest Form 10-K
or Form 10-KSB and all Forms 10-Q or 10-QSB and 8-K and all proxy statements or
information statements filed between the date the Form 10-K or Form 10-KSB was
filed and the date as to which a determination is being made until such time as
the Company no longer has an obligation to maintain the effectiveness of a
Registration Statement as set forth in the Registration Rights Agreement.
 
1.3.32. “Series A Preferred Stock” means the shares of Series A Preferred Stock
having the rights, preferences and privileges and subject to the limitations set
forth in the Certificate of Designation.
 
1.3.33. “Series B Certificate” shall mean the certificate of designation for the
Series B Preferred Stock which shall be in substantially the form of Exhibit F
to this Agreement.
 
1.3.34. “Series B Preferred Stock” means the shares of Series B Preferred Stock
issuable as part of the Exchange of Shares and having the rights, preferences
and privileges and subject to the limitations set forth in the Series B
Certificate.
 
1.3.35. “Shares” means, collectively, the shares of Common Stock issued or
issuable (i) upon conversion of the Notes or the Series A Preferred Stock or
(ii) upon exercise of the Warrants.
 
1.3.36. “Subsequent Financing” means any offer and sale of shares of the
Company’s preferred stock, par value $.001 per share, or debt that, in either
case, is initially convertible into shares of Common Stock or otherwise senior
or superior to the Series A Preferred Stock.
 
1.3.37. “Transaction Documents” means this Agreement, all Schedules and Exhibits
attached hereto, the Certificate of Designation, the Note, the Warrants, the
Registration Rights Agreement and all other documents and instruments to be
executed and delivered by the parties in order to consummate the transactions
contemplated hereby.
 
1.3.38. “Warrants” means the Common Stock Purchase Warrants in substantially the
form of Exhibit G-1 and G-2 to this Agreement.
 
1.3.39. All references in this Agreement to “herein” or words of like effect,
when referring to preamble, recitals, article and section numbers, schedules and
exhibits shall refer to this Agreement unless otherwise stated.
 
SECURITIES PURCHASE AGREEMENT
PAGE 6

--------------------------------------------------------------------------------


ARTICLE II
 
SALE AND PURCHASE OF SECURITIES


2.1.
Sale of Securities. 

 
2.1.1. Upon the terms and subject to the conditions set forth herein, and in
accordance with applicable law, the Company agrees to sell to the Investors, and
the each Investor severally agrees to purchase from the Company, on the Closing
Date the Securities as set forth after such Investor’s name on Schedule A to
this Agreement for that portion of the Purchase Price as is set forth on said
Schedule A. The Purchase Price shall be paid by the Investors, severally, to the
Company on the Closing Date by a wire transfer of the Purchase Price into escrow
to be held by the escrow agent pursuant to the terms of the Escrow Agreement.
The Company shall cause the Securities to be issued to the Investors upon the
release of the Purchase Price to the Company by the escrow agent pursuant to the
terms of the Escrow Agreement.
 
2.1.2. Notwithstanding any other provision of this Agreement, except as
expressly provided in the Note, the Certificate of Designation or the Warrants,
no Investor shall be entitled to convert the Notes or the Series A Preferred
Stock into shares of Common Stock or to exercise the Warrants to the extent that
such conversion or exercise would result in beneficial ownership by such
Investor and its Affiliates of more than 4.9% of the then outstanding number of
shares of Common Stock on such date. For the purposes of this Agreement
beneficial ownership shall be determined in accordance with Section 13(d) of the
1934 Act, and Regulation 13d-3 thereunder. The limitation set forth in this
Section 2.1.3 is referred to as the “4.9% Limitation.”
 
2.2.
Purchase Price. The Purchase Price payable by each Investor shall be delivered
by such Investor in the form of wire transfers in United States dollars from the
Investor to the escrow agent pursuant to the Escrow Agreement on the Closing
Date.

 
2.3.
Acquisition of Freundlich. The Company shall have acquired all of the
outstanding capital stock of DFAC, which shall have acquired the assets to be
acquired by it pursuant to the Asset Purchase Agreement. No Person shall have
any right, title or interest in, or any right or option to acquire, any shares
of any class of capital stock of DFAC.

 
ARTICLE III
 
CLOSING DATE AND DELIVERIES AT CLOSING



3.1.
Closing Date. The Closing of the transactions contemplated by this Agreement
shall be held at the offices of counsel for the Company, at 11:00 A.M. local
time, on the Closing Date or on such other date and time and at such other place
as may be mutually agreed by the parties, including Closing by facsimile with
originals to follow.

 
3.2.
Deliveries by the Company. In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:

 
(a) At or prior to Closing, an executed Agreement with all exhibits and
schedules attached hereto.
 
SECURITIES PURCHASE AGREEMENT
PAGE 7

--------------------------------------------------------------------------------


(b) At the Closing, the executed Note in the names of Barron.
 
(c) At the Closing, a stock certificate for the shares of Series A Preferred
Stock in the names of the Investors.
 
(d) At the Closing, executed Warrants in the names of the Investors.
 
(e) The executed Registration Rights Agreement.
 
(f) Certifications in form and substance acceptable to the Company and the
Investors from any and all brokers or agents involved in the transactions
contemplated hereby as to the amount of commission or compensation payable to
such broker or agent as a result of the consummation of the transactions
contemplated hereby and from the Company or Investors, as appropriate, to the
effect that reasonable reserves for any other commissions or compensation that
may be claimed by any broker or agent have been set aside.
 
(g) Evidence of approval of the board of directors of the Company of (i) the
Transaction Documents and the transactions contemplated hereby and (ii) the
Restated Certificate, which shall be subject to stockholder approval.
 
(h) Evidence of the agreement of the holders of not less than a majority of the
share of Common Stock outstanding after the Exchange of Securities to approve
the Restated Certificate.
 
(i) Evidence that the Company has elected Robert Moyer as chief executive
officer and Chris Phillips as chief financial officer.
 
(j) Evidence that the Company has entered into a consulting agreement with Alex
Katz pursuant to which he received annual compensation of $180,000 per annum,
subject to an annual cost of living adjustment. Any bonus or stock options,
stock grants or other equity-based incentives will be determined by a
compensation committee comprised of independent directors.
 
(k) Evidence that the Company has complied with the provisions of Sections 6.10
and 6.11 of this Agreement on or prior to the Closing Date or that it has taken
steps to enable to comply with such provisions within the time frames provided
therein.
 
(l) Evidence that the Certificate of Designation and the Series B Certificate
have been filed with the Secretary of State of the State of Delaware.
 
(m) Evidence that (i) Richard Henri Kreger has advanced $119,325.39 (the
“Advanced Amount”) relating to the transactions contemplated by this Agreement,
the Purchase Agreement, the Exchange Agreement and the Jordan Agreement, and
(ii) the obligations of the Company and/or DFAC with respect to such advances
have been cancelled.
 
SECURITIES PURCHASE AGREEMENT
PAGE 8

--------------------------------------------------------------------------------


(n) Good standing certificates of the Company issued by the Secretary of State
of Delaware.
 
(o) An opinion from the Company’s special counsel concerning the Transaction
Documents and the transactions contemplated hereby in form and substance
reasonably acceptable to Investors.
 
(p) The executed Escrow Agreement.
 
(q) Copies of all executive employment agreements, all past and present
financing documentation or other documentation where stock could potentially be
issued or issued as payment, all past and present litigation documents and
historical financials, not previously provided to Investors.
 
(r) Such other documents or certificates as shall be reasonably requested by
Barron on behalf of the Investor.
 
3.3.
Deliveries by Investors. In addition to and without limiting any other provision
of this Agreement, the Investor agrees to deliver, or cause to be delivered, to
the escrow agent under the Escrow Agreement, the following:

 
(a) A deposit in the amount of the Purchase Price, net of the Advanced Amount;
 
(b) The executed Agreement with all Exhibits and Schedules attached hereto;
 
(c) The executed Registration Rights Agreement;
 
(d) The executed Escrow Agreement; and
 
(e) Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.
 
In the event any document (other than the Note, the shares of Series A Preferred
Stock and the Warrants) provided to the other party in Sections 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.
 
3.4.
Further Assurances. The Company and the Investors shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investors, and the Investors shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.

 
3.5.
Waiver. The Investors may waive any of the requirements of Section 3.2 of this
Agreement or any of its rights under the Escrow Agreement, and the Company at
its discretion may waive any of its rights of Section 3.3 of this Agreement or
any of its rights under the Escrow Agreement.

 
SECURITIES PURCHASE AGREEMENT
PAGE 9

--------------------------------------------------------------------------------


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investors as of the date hereof and
as of Closing (which warranties and representations shall survive the Closing
regardless of what examinations, inspections, audits and other investigations
the Investors have heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:
 
4.1.
Organization and Qualification.

 
4.1.1. The Company and DFAC are corporations duly organized, validly existing
and in good standing under the laws of the State of Delaware, and each of the
Company and DFAC has the requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as it is now being
conducted and is duly qualified to do business in any other jurisdiction by
virtue of the nature of the businesses conducted by it or the ownership or
leasing of its properties, except where the failure to be so qualified will not,
when taken together with all other such failures, have a Material Adverse Effect
on the business, operations, properties, assets, financial condition or results
of operation of the Company and its subsidiaries taken as a whole.
 
4.1.2. DFAC is wholly-owned by the Company, and no person has any right, title
or interest in any equity, debt or other securities of any kind of DFAC.
 
4.2.
Governing Documents. The complete and correct copies of the Company’s Governing
Documents, as in effect on the Closing Date, has been delivered to the
Investors.

 
4.3.
Capitalization.

 
4.3.1. The authorized and outstanding capital stock of the Company as of the
date of this Agreement and as adjusted to reflect issuances pursuant to the
Exchange of Securities and as contemplated by this Agreement is set forth in
Schedule 4.3.1 to this Agreement. Schedule 4.3.1 contains all shares and
derivatives currently and potentially outstanding. The Company hereby represents
that any and all shares and current potentially dilutive events have been
included in Schedule 4.3.1, including shares issuable pursuant to employment
agreements, acquisition, consulting agreements, debts, payments, financing or
business relationships that could be paid in equity, derivatives or resulting in
additional equity issuances.
 
4.3.2. All outstanding shares of capital stock have been duly authorized and are
validly issued, and are fully paid and non-assessable and free from preemptive
rights. All shares of capital stock described above to be issued have been duly
authorized and when issued, will be validly issued, fully paid and
non-assessable and free from preemptive rights.
 
4.3.3. Except pursuant to this Agreement and as set forth in Schedule 4.3.1
hereto, and as set forth in the Company’s SEC Documents, filed with the SEC, as
of the date hereof and as of the Closing Date, there are no outstanding options,
warrants, rights to subscribe for, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, shares of any class of capital stock of the Company, or agreements,
understandings or arrangements to which the Company is a party, or by which the
Company is or may be bound, to issue additional shares of its capital stock or
options, warrants, scrip or rights to subscribe for, calls or commitment of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of any class of its capital stock. The Company
agrees to inform the Investors in writing of any additional warrants or
convertible securities granted prior to the Closing Date.
 
SECURITIES PURCHASE AGREEMENT
PAGE 10

--------------------------------------------------------------------------------


4.3.4. The Company on the Closing Date (i) will have full right, power, and
authority to sell the Securities to the Investors, free and clear of all liens,
charges, claims, options, pledges, restrictions, and encumbrances whatsoever;
and (ii) upon conversion of the Note and the Series A Preferred Stock or
exercise of the Warrants, the Investors will acquire title to the Shares
issuable upon such conversion or exercise, free and clear of all liens, charges,
claims, options, pledges, restrictions, and encumbrances whatsoever, except as
otherwise provided in this Agreement and except for any of the foregoing which
results from actions or omissions on the part of the Investors.
 
4.4.
Authority.

 
4.4.1. The Company has all requisite corporate power and authority to execute
and deliver this Agreement, the Note, the Series A Preferred Stock and the
Warrants, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement by the Company and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of the Company is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
except as disclosed in this Agreement; provided, however, that stockholder
approval is required for the Company to adopt the Restated Certificate. This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms; provided, however, that no representation
is made with respect to the ability of the Investor to convert the Note or the
Series A Preferred Stock or to exercise the Warrant, following the filing of the
Restated Certificate, if and to the extent that the Conversion Price of the Note
or the Series A Preferred Stock, as defined in the Notes or the Certificate of
Designation, or the number of Shares issuable upon exercise of the Warrants
would result in the issuance of a number of shares of Common Stock which is
greater than the amount by which the authorized Common Stock exceeds the sum of
the outstanding Common Stock and the shares of Common Stock reserved for
issuance pursuant to outstanding agreements and outstanding options, warrants,
rights, convertible securities and other securities upon the exercise or
conversion of which or pursuant to the terms of which additional shares of
Common Stock may be issuable (the foregoing proviso being referred to as the
“Authorized Stock Proviso”).
 
4.4.2. The Company’s board of directors has adopted the Restated Certificate and
the Certificate of Designation, subject to stockholder approval of the Restated
Certificate, as required by the Delaware Law. The holders of shares of Common
Stock issued pursuant to the Exchange of Securities have agreed to execute a
consent of stockholders approving the Restated Certificate, which consent shall
be given and become effective twenty (20) days after the filing of a definitive
information statement pursuant to Section 14(c) of the 1934 Act. The Company
will file an information statement with the SEC as soon as practical after the
Closing Date, but not later than sixty (60) days after the Closing Date.
 
SECURITIES PURCHASE AGREEMENT
PAGE 11

--------------------------------------------------------------------------------


4.4.3. The Shares will be, when issued upon the conversion of the Note and the
Series A Preferred Stock and upon exercise of the Warrants, duly and validly
authorized and issued, fully paid and non-assessable and not issued in violation
of any preemptive rights or rights of first refusal, subject to the filing of
the Restated Certificate.
 
4.4.4. Upon the filing with the shares of Series A Preferred Stock are duly and
validly authorized and issued, fully paid and non-assessable and not issued in
violation of any preemptive rights or rights of first refusal.
 
4.5.
No Conflict; Required Filings and Consents. The execution and delivery of this
Agreement by the Company does not, and the performance by the Company of its
obligations hereunder will not: (i) conflict with or violate the Company’s or
DFAC’s Governing Documents; (ii) conflict with, breach or violate any federal,
state, foreign or local law, statute, ordinance, rule, regulation, order,
judgment or decree (collectively, “Laws”) in effect as of the date of this
Agreement and applicable to the Company or DFAC; or (iii) result in any breach
of, constitute a default (or an event that with notice or lapse of time or both
would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, require payment under,
or result in the creation of a lien or encumbrance on any of the properties or
assets of the Company or DFAC pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company or DFAC is a party or by the Company or DFAC or
any of their respective properties or assets is bound other than violations,
conflicts, breaches, defaults, terminations, accelerations, creations of liens,
or incumbency that would not, in the aggregate, have a Material Adverse Effect
except to the extent that stockholder approval may be required as a result of
the Authorized Stock Proviso, in which event, the Company will seek stockholder
approval to an increase in the authorized Common Stock sufficient to enable the
Company to be in compliance with this Section 4.5.

 

4.6.
Report and Financial Statements.

 
4.6.1. The Company has delivered to the Investors the audited balance sheet of
Freundlich as of December 31, 2005 and the audited statements of operations,
stockholders equity and cash flows for the years ended December 31, 2005 and
2004, and the unaudited balance sheet as of March 31, 2006 and unaudited
statements of operations and cash flows for the three months ended March 31,
2006 and 2005 and stockholders’ equity for the three months ended March 31,
2006, in each cash including notes to the financial statements (collectively,
the “Financial Statements”). Each of the balance sheets contained in such
Financial Statements (including the related notes and schedules thereto) fairly
presented the financial position of Freundlich, as of its date, and each of the
statements of operations, stockholders’ equity and cash flows in such Financial
Statements (including any related notes and schedules thereto) fairly presents,
the results of operations, changes in stockholders’ equity and changes in cash
flows, as the case may be, of Freundlich, for the periods to which they relate,
in each case in accordance with GAAP, except in each case as may be noted
therein, subject to normal year-end audit adjustments in the case of unaudited
statements. The books and records of Freundlich have been, and are being,
maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements and reflect only actual
transactions. Kempisty and Company, CPA, PC, who audited the audited financial
statements, is independent within the meaning of the regulations of the SEC.
 
SECURITIES PURCHASE AGREEMENT
PAGE 12

--------------------------------------------------------------------------------


4.6.2. Kempisty and Company, CPA, PC has not issued any management letter in
connection with its audit of Freundlich’s audited Financial Statements for 2005
and 2004 if such firm issued a management letter.
 
4.7.
Compliance with Applicable Laws. The Company is not in violation of, or, to the
knowledge of the Company, is under investigation with respect to or has been
given notice or has been charged with the violation of any Laws, except for
violations which individually or in the aggregate do not have a Material Adverse
Effect.

 
4.8.
Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or Commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.

 
4.9.
SEC Documents.

 
4.9.1. The Investors acknowledge that the Company is a publicly held company and
has made available to the Investors true and complete copies of any requested
SEC Documents. The Company has registered its Common Stock pursuant to Section
12(g) of the 1934 Act. The Company has not provided to the Investors any
information that, according to applicable law, rule or regulation, should have
been disclosed publicly prior to the date hereof by the Company, but which has
not been so disclosed.
 
4.9.2. The Company’s audited balance sheet as of December 31, 2005 and the
audited statements of operations, stockholders equity and cash flows for the
years ended December 31, 2005 and 2004, and the unaudited balance sheet as of
March 31, 2006 and unaudited statements of operations and cash flows for the
three months ended March 31, 2006 and 2005 and stockholders’ equity for the
three months ended March 31, 2006, in each cash including notes to the financial
statements (collectively, the “Company Financial Statements”) are included in
the SEC Reports. Each of the balance sheets contained in the Company Financial
Statements (including the related notes and schedules thereto) fairly presents
the financial position of the Company, as of its date, and each of the
statements of operations, stockholders’ equity and cash flows in the Company’s
Financial Statements (including any related notes and schedules thereto) fairly
presents the results of operations, changes in stockholders’ equity and changes
in cash flows, as the case may be, of the Company, for the periods to which they
relate, in each case in accordance with GAAP, except in each case as may be
noted therein, subject to normal year-end audit adjustments in the case of
unaudited statements. The books and records of the Company have been, and are
being, maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements and reflect only actual
transactions. Goff Backa Alfera & Company, LLC, who audited the audited Company
Financial Statements, is independent within the meaning of the regulations of
the SEC.
 
SECURITIES PURCHASE AGREEMENT
PAGE 13

--------------------------------------------------------------------------------


 
4.10.
Litigation. To the knowledge of the Company, no litigation, claim, or other
proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened against the Company, DFAC or Freundlich,
the prosecution or outcome of which, if adversely determined, is likely to have
a Material Adverse Effect.

 
4.11.
Exemption from Registration. Subject to the accuracy of the Investors’
representations in Article V, except as required pursuant to the Registration
Rights Agreement, the sale of the Securities by the Company to the Investors
will not require registration under the 1933 Act. When validly converted in
accordance with the terms of the Series A Preferred Stock, and upon exercise of
the Warrants in accordance with their terms, the Shares underlying the Series A
Preferred Stock and the Warrants will be duly and validly issued, fully paid,
and non-assessable. The Company is issuing the Notes, the Initial Shares and,
upon conversion of the Notes, the Series A Preferred Stock, and the Warrants in
accordance with and in reliance upon the exemption from securities registration
afforded, inter alia, by Rule 506 under Regulation D as promulgated by the SEC
under the 1933 Act, and/or Section 4(2) of the 1933 Act; provided, however, that
certain filings and registrations may be required under state securities “blue
sky” laws depending upon the residency of the Investors.

 
4.12.
No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its Affiliates nor, to the knowledge of the Company, any
Person acting on its or their behalf (i) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D as
promulgated by the SEC under the 1933 Act) or general advertising with respect
to the sale of the Series A Preferred Stock or Warrants, or (ii) made any offers
or sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Series A Preferred Stock or
Warrants, under the 1933 Act, except as required herein.

 
4.13.
No Material Adverse Effect. Since December 31, 2005, no event or circumstance
resulting in a Material Adverse Effect has occurred or exists with respect to
the Company, DFAC or Freundlich. To the knowledge of the Company, no material
supplier or customer has given notice, oral or written, that it intends to cease
or reduce the volume of its business with Freundlich from historical levels.

 
4.14.
Material Non-Public Information. The Company has not disclosed to any Investor
any material non-public information that (i) if disclosed, would reasonably be
expected to have a material effect on the price of the Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed; provided, however, that the Company has disclosed to the Investors
matters relating to the Company’s acquisition of DFAC and DFAC’s acquisition of
Freundlich.

 
SECURITIES PURCHASE AGREEMENT
PAGE 14

--------------------------------------------------------------------------------


 
4.15.
Internal Controls And Procedures. To the knowledge of the Company, Freundlich
maintains books and records and internal accounting controls which provide
reasonable assurance that (a) all transactions to which Freundlich is a party or
by which its properties are bound have been executed with management’s
authorization; (ii) the recorded accounting of Freundlich’s assets is compared
with existing assets at regular intervals; (iii) access to Freundlich’s assets
is permitted only in accordance with management’s authorization; and (iv) all
transactions to which Freundlich is a party or by which its properties are bound
are recorded as necessary to permit preparation of the financial statements of
the Company in accordance with standards of the Public Company Accounting
Oversight Board; it being understood that neither the Company nor Freundlich has
conducted an internal controls audit and that no such audit has been required
under applicable law.

 
4.16.
Full Disclosure. No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to the
Investors pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein, taken as a whole,
not misleading.

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
The Investors, severally, represent and warrant to the Company that:


5.1.
Organization and Standing of the Investor.

 
5.1.1. Such Investor was not formed for the purpose of investing solely in the
Securities. Such Investor has the requisite power and authority to enter into
and perform this Agreement and to purchase the securities being sold to it
hereunder. The execution, delivery and performance of this Agreement by such
Investor and the consummation by such Investor of the transactions contemplated
hereby have been duly authorized by all necessary partnership action where
appropriate.
 
5.1.2. The state in which any offer to purchase Preferred Stock hereunder was
made or accepted by such Investor is the state shown as such Investor’s address.
 
5.2.
Authorization and Power. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by such Investor and at the Closing shall
constitute valid and binding obligations of such Investor enforceable against
such Investor in accordance with their terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 
5.3.
No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by such Investor of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such Investor’s
charter documents or bylaws where appropriate or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which such Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

 
SECURITIES PURCHASE AGREEMENT
PAGE 15

--------------------------------------------------------------------------------


 
5.4.
Financial Risks. Such Investor acknowledges that such Investor is able to bear
the financial risks associated with an investment in the securities being
purchased by such Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by such
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
such Investor is capable of bearing the entire loss of its investment in the
securities being purchased by such Investor from the Company.

 
5.5.
Accredited Investor. The Investor is (i) an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated under the 1933 Act by reason
of Rule 501(a)(3) and (6), (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by such Investor from the Company. The
Investor is acquiring the Securities for investment and not with a view to the
sale or distribution thereof and understands that such Securities are restricted
securities, as defined in the 1933 Act, and may not be sold or otherwise
distributed except pursuant to an effective registration statement or an
exemption from the registration requirements of the 1933 Act and that the
certificates for such securities shares and Warrants will bear an investment
legend.

 
5.6.
Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
such Investor.

 
5.7.
Knowledge of Company. The Investor and its advisors, if any, have been, upon
request, furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
securities being purchased by such Investor from the Company. The Investor and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and have received complete and satisfactory answers to any such
inquiries.

 
SECURITIES PURCHASE AGREEMENT
PAGE 16

--------------------------------------------------------------------------------


 
5.8.
Risk Factors. The Investor understands that the investment by such Investor in
the Securities being purchased by such Investor from the Company involves a high
degree of risk. The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by such Investor
from the Company. The Investor warrants that it is able to bear the complete
loss of its investment in the securities being purchased by it from the Company.
In acquiring the Securities, such Investor is not relying upon any projections
of the future financial condition, results of operations or cash flows relating
to the Company. The Investor acknowledges and agrees that (a) it has had the
opportunity to obtain, and it has reviewed and discussed with the Company, to
the extent that it deems necessary, information concerning the Company,
including risks relating to the Company, Freundlich and their respective
financial statements, and that (b) in entering into and performing this
Agreement, such Investor has not relied on any oral representations made by the
Company or any of its agents, representatives or advisors.

 
5.9.
Full Disclosure. No representation or warranty made by such Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading. Except as set
forth or referred to in this Agreement, (a) such Investor does not have any
agreement or understanding with any person relating to acquiring, holding,
voting or disposing of any equity securities of the Company, and (b) during the
past five years there has not occurred any event listed in Item 401(f) of
Regulation S-K or any investigation relating to any such event with respect to
such Investor or any of its managing partners.

 
 
ARTICLE VI
 
COVENANTS OF THE COMPANY
 
6.1.
Registration Rights. The Company shall cause the Registration Rights Agreement
to remain in full force and effect and shall comply in all material respects
with the terms thereof.

 
6.2.
Reservation of Common Stock. As of the date hereof, the Company has, subject to
the filing of the Restated Certificate, reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, shares of
Common Stock for the purpose of enabling the Company to issue the Shares
underlying the Notes or the Series A Preferred Stock, as the case may be, and
the Warrants; provided, however, that if, as a result of the Authorized Stock
Proviso, there are not sufficient shares reserved as required in this Section
6.2, the Company shall, within thirty (30) days after the Company becomes aware
of such deficiency, prepare and file with the Commission a proxy statement
pursuant to which the Company will seek stockholder approval for an increase in
the authorized Common Stock sufficient to enable the Company to be in compliance
with this Section 6.2. Each Investor agrees to vote in favor of such proposal.

 
SECURITIES PURCHASE AGREEMENT
PAGE 17

--------------------------------------------------------------------------------


 
6.3.
Compliance with Laws. The Company hereby agrees to comply in all material
respects with the Company’s reporting, filing and other obligations under the
federal securities laws.

 
6.4.
1934 Act Registration. The Company will use its best efforts to comply in all
respects with its reporting and filing obligations under the 1934 Act, and will
not take any action or file any document (whether or not permitted by the 1934
Act or the rules thereunder) to terminate or suspend any such registration or to
terminate or suspend its reporting and filing obligations under the 1934 until
the Investors have disposed of all of their Shares.

 
6.5.
Corporate Existence; Conflicting Agreements. The Company will take all steps
necessary to preserve and continue the corporate existence of the Company. The
Company shall not enter into any agreement, the terms of which agreement would
restrict or impair the right or ability of the Company to perform any of its
obligations under this Agreement or any of the other agreements attached as
exhibits hereto.

 
6.6.
Series A Preferred Stock. Until the earliest of (a) three years from the Closing
or (b) such date as the Investors shall have converted the Note and the Series A
Preferred Stock into not less than 90% of the Shares and sold the Shares or (c)
such date as the Investor shall have transferred the Note or the Series A
Preferred Stock which are convertible into an aggregate of not less than 90% of
the Shares issuable upon such conversion of all of the Note and Series A
Preferred Stock, the Company will not issue any preferred stock of with the
exception of Series A Preferred Stock issued to the Investor as provided in this
Agreement and the Registration Rights Agreement and the Series B Preferred Stock
held by the former DFAC stockholders, which shares will be automatically
converted upon filing of the Restated Certificate.

 
6.7.
Convertible Debt. On or prior to the Closing Date, the Company will cause to be
cancelled all convertible debt in the Company. Until the earliest of (a) three
years from the Closing or (b) such date as the Investor shall have converted the
Note and the Series A Preferred Stock into not less than 90% of the Shares
issuable upon conversion of all of the Note and Series A Preferred Stock and
sold the underlying Shares or (c) such date as the Investor shall have
transferred the Notes or the Series A Preferred Stock which are convertible into
an aggregate of not less than 90% of the Shares issuable upon such conversion of
all of the Note and Series A Preferred Stock, the Company will not issue any
convertible debt.

 
6.8.
Debt Limitation. The Company agrees that, for two years after Closing, neither
it nor its consolidated subsidiaries, shall permit outstanding indebtedness,
based on the principal amount outstanding at the end of a calendar quarter, to
be more than two times the sum of the EBITDA from continuing operations over the
four quarters ending on such date. Indebtedness shall include any liabilities or
obligations which, under GAAP, are reflected as indebtedness on the Company’s
consolidated balance sheet.

 
SECURITIES PURCHASE AGREEMENT
PAGE 18

--------------------------------------------------------------------------------


 
6.9.
Reset Equity Deals. On or prior to the Closing Date, the Company will cause to
be cancelled any and all reset features related to any shares outstanding that
could result in additional shares being issued. For a period of three years from
the Closing the Company will not enter into any transactions that have any reset
features that could result in additional shares being issued. For purposes of
this Section 6.9, a reset provision for a convertible security or derivative
security shall mean a provision (a) whereby the issuance of securities at a
lower price or having a lower conversion or exercise price will result in the
conversion or exercise price of the security being reduced to the lower price or
lower conversion or exercise price or more shares being issued, as the case may
be, or (b) which provide that the conversion or exercise price is based on the
market price at the time of conversion or exercise or (c) any other device which
results in an adjustment to the exercise price or conversion price of the
securities other than stock dividends, stock splits, stock distributions,
combination of shares, reverse splits, and other recapitalizations, as long as
they effect all stockholders appropriately.

 
6.10.
Independent Directors.

 
6.10.1. The Company shall have caused the appointment of the majority of the
board of directors to be independent directors, as defined by the rules of the
Nasdaq Stock Market, not later than thirty (30) days after the Closing Date.
 
6.10.2. If, at any time subsequent to the expiration of thirty (30) days after
the Closing Date until the earlier of (a) three years from the Closing or (b)
such date as the Investors shall have converted not less than 90% of the Notes
and Series A Preferred Stock (based on the number of Shares issuable upon such
conversion of all of the Note and Series A Preferred Stock) and sold the
underlying Shares or (c) such date as the Investors shall have transferred not
less than 90% of the Note and Series A Preferred Stock (based on the number of
Shares issuable upon such conversion of all of the Note and Series A Preferred
Stock Convertible Securities), the board of directors shall not be composed of a
majority of independent directors:
 
6.10.2.1. for a reason other than for an Excused Reason, the Company shall have
60 days to take such steps as are necessary so that a majority of the Company’s
directors are independent directors, and
 
6.10.2.2. for an Excused Reason, the Company shall have 75 days from the date
that the Company becomes aware of the event (or the last event if there are more
than one such event) giving rise to the Excused Reason, to take such steps as
are necessary so that a majority of the Company’s directors are independent
directors.
 
6.10.3. The term “Excused Reason” shall mean the death or resignation of an
independent director or the occurrence of an event whereby an independent
director ceases to be independent.
 
6.10.4. If, during the period referred to in Section 6.10.2 of this Agreement,
the Company shall have failed to have a board of directors composed of a
majority of independent directors after the date by which such situation was to
have been cured pursuant to Section 6.10.2.1 or Section 6.10.2.2 of this
Agreement, whichever shall apply, the Company shall pay to the Investors, as
liquidated damages and not as a penalty, an amount equal to fifteen percent
(15%) per annum of the Purchase Price of the then outstanding shares of Series A
Preferred Stock or principal amount of the Notes, as the case may be, payable
monthly in cash or Series A Preferred Stock at the option of the Investors,
based on the number of days that such condition exists beyond the applicable
grace period; provided, however, that if the Restated Certificate shall not have
been filed, the Company may issue a Note in lieu of shares of Series A Preferred
Stock pursuant to this Section 6.10 and Section 6.11 of this Agreement. The
parties agree that the only damages payable for a violation of such provisions
shall be such liquidated damages. Nothing shall preclude the Investors from
pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement. The parties hereto agree that the liquidated damages
provided for in this Section 6.10.4 constitute a reasonable estimate of the
damages that may be incurred by the Investors by reason of the failure of the
Company to have a majority of directors as independent directors.
 
SECURITIES PURCHASE AGREEMENT
PAGE 19

--------------------------------------------------------------------------------


6.10.5. In no event shall the total payments made pursuant to this Section 6.10
and Section 6.11, whether in cash or Series A Preferred Stock exceed in the
aggregate fifteen percent (15%) of the Purchase Price of the shares of Series A
Preferred Stock or principal amount of the Notes, as the case may be, that are
outstanding as of the date on which a computation is being made.
 
6.11.
Independent Directors on Audit and Compensation Committees. No later than thirty
(30) days after the Closing Date, the Company will have an audit committee
comprised solely of not less than three independent directors and a compensation
committee comprised of not less than three directors, a majority of whom are
independent directors. If at any time subsequent to the expiration of such
thirty (30) day period, independent directors do not comprise all of the members
of the audit committee and a majority of the members of the compensation
committee within the grace periods provided in Section 6.10, the Company shall
pay to the Investors, as liquidated damages and not as a penalty, an amount
equal to fifteen percent (15%) per annum of the Equity Purchase Price of the
then outstanding Series A Preferred Stock or principal amount of the Notes, as
the case may be, payable monthly in cash or Series A Preferred Stock at the
option of the Investors, such payment shall be based on the number of days that
such condition exists. The parties agree that the only damages payable for a
violation of the terms of this Agreement with respect to which liquidated
damages are expressly provided shall be such liquidated damages. Nothing shall
preclude the Investors from pursuing other remedies or obtaining specific
performance or other equitable relief with respect to this Agreement.
Notwithstanding the foregoing, no liquidated damages shall be payable pursuant
to this Section 6.11 during any period for which liquidated damages are payable
pursuant to Section 6.10.

 

6.12.
Use of Proceeds. The Company will use the net proceeds from the sale of the
Notes, the Initial Shares and the Warrants (excluding amounts paid by the
Company for legal and administrative fees and other expenses of the transaction)
for provide funds for the purchase of assets of Freundlich and for working
capital.

 

6.13.
Right of First Refusal

 
SECURITIES PURCHASE AGREEMENT
PAGE 20

--------------------------------------------------------------------------------


6.13.1. In the event that the Company seeks to raise additional funds through a
private placement of its securities (a “Proposed Financing”), other than Exempt
Issuances, each Investor shall have the right to participate in any subsequent
funding by the Company of the offering price on a pro rata basis, based on the
percentage that (a) the number of such Investor’s Shares, without regard to the
4.9% Limitation, bears to (b) the total number of shares of Common Stock
outstanding plus the number of Shares issuable upon conversion of the Notes or
Series A Preferred Stock, as the case may be, and any other series of
convertible preferred stock or debt securities, without regard to the 4.9%
Limitations any other limitations on exercise such other convertible preferred
stock or debt securities. This Section 6.13 shall apply to each such offering
based on the total purchase price of the securities being offered by the
Company.
 
6.13.2. The terms on which the Investors shall purchase securities pursuant to
Proposed Financing shall be the same as such securities are purchased by other
investors. The Company shall give the Investors the opportunity to participate
in the offering by giving the Investors not less than ten (10) days notice
setting forth the terms of the Proposed Financing. In the event that the terms
of the Proposed Financing are changed in a manner which is more favorable to the
potential investor, the Company shall provide the Investors, at the same time as
the notice is provided to the other potential investors, with a new ten (10) day
notice setting forth the revised terms that are provided to the other potential
investors.
 
6.13.3. In the event that the Investors does not exercise its right to
participate in the Proposed Financing within the time limits set forth in
Section 6.13.2 of this Agreement, the Company may sell the securities in the
Proposed Financing at a price and on terms which are no more favorable to the
investors than the terms provided to the Investors. If the Company subsequently
changes the price or terms so that the price is more favorable to the investors
or so the terms are more favorable to the investors, the Company shall provide
the Investors with the opportunity to purchase the securities on the revised
terms in the manner set forth in Section 6.13.2 of this Agreement.
 

6.14.
Price Adjustment. From the date hereof until such time as the Investors holds no
Securities, except for Exempt Issuances, as to which this Section 6.14 does not
apply or for issuances for which an adjustment has already been made pursuant to
this Section 6.14, the Note and the Certificate of Designation shall provide
that if the Company sells or issues of Common Stock at a price, or warrants,
options, convertible debt or equity securities with a exercise price per share
or exercise price per share which is less than the Conversion Price then in
effect (such lower sales price, conversion or exercise price, as the case may
be, being referred to as the “Lower Price”), the Conversion Price in effect from
and after the date of such transaction shall be reduced to the Lower Price. For
purpose of determining the exercise price of warrants issued by the Company, the
price, if the purchaser of the warrants paid separate consideration for the
warrants, the price paid per share for the warrants shall be added to the
exercise price per share of the warrants in determining the consideration
received by the Company with respect to the warrants. A similar provision shall
be included in the Warrants; provided, however, that the adjustment for the
Warrants with exercise prices of $0.60 per share shall have a formula reduction.

 
SECURITIES PURCHASE AGREEMENT
PAGE 21

--------------------------------------------------------------------------------


 

6.15.
Price Adjustments Based on Pre-Tax Income Per Share.

 
6.15.1. The Note and the Certificate of Designation shall contain the following
provisions, and similar provisions shall be included in the Warrants.
 
6.15.2. In the event the Company’s consolidated Pre-Tax Income for the year
ended December 31, 2006 is less than $.034 per share on a fully-diluted basis,
then the Conversion Price shall be reduced by the percentage shortfall, up to a
maximum of 35%. Thus, if Pre-Tax Income for the year ended December 31, 2006 is
$.0289 per share on a fully-diluted basis, the Conversion Price shall be reduced
by 15%. Such reduction shall be made at the time the Company files its Form
10-KSB for the year ended December 31, 2006, and shall apply to the Note and all
shares of the Series A Preferred Stock, as the case may be, which are
outstanding on the date the Form 10-KSB is filed, or, if not filed on time, on
the date that filing was required.
 
6.15.3. In the event the Company’s consolidated Pre-Tax Income for the year
ended December 31, 2007 is less than $.051 per share on a fully-diluted basis,
then the Conversion Price then in effect shall be reduced by the percentage
shortfall, up to a maximum of 35%. Thus, if Pre-Tax Income for the year ended
December 31, 2007 is $.04335 per share on a fully-diluted basis, the Conversion
Price shall be reduced by 15%. Such reduction shall be made at the time the
Company files its Form 10-KSB for the year ended December 31, 2007, and shall
apply to the Note and all shares of the Series A Preferred Stock, as the case
may be, which are outstanding on the date the Form 10-KSB is filed, or, if not
filed on time, on the date that filing was required.
 
6.15.4. For purpose of determining Pre-Tax Income Per Share on a fully-diluted
basis, all shares of Common Stock issuable upon conversion of convertible
securities and upon exercise of warrants and options shall be deemed to be
outstanding, regardless of whether (i) such shares are treated as outstanding
for determining diluted earnings per share under GAAP, (ii) such securities are
“in the money,” or (iii) such shares may be issued as a result of the 4.9%
Limitation.
 

6.16.
Insider Selling. No Restricted Stockholder can sell any shares of Common Stock
in the public market during the eighteen (18) month period following the Closing
Date; provided, however, that after twelve (12) months from the Closing Date,
Alex Katz shall not be deemed to be a Restricted Stockholder as long as he is
not an officer or director. Any shares owned by a limited liability company
which is wholly-owned or controlled by Alex Katz shall be treated as shares
owned by Alex Katz and subject to the same restrictions as Alex Katz. Restricted
Stockholders shall include all persons who are officers and directors of the
Company and all stockholders who hold shares of Common Stock as a result of the
Exchange of Shares. The restriction contained in this Section 6.16 shall apply
to any transferee, including any legatee or distribute. Andrew Barron Worden and
the Investors shall not be considered Restricted Stockholders; provided, that
any Investor who would be considered a Restricted Stockholder but for his being
an Investor shall be a Restricted Stockholder only with respect to his shares of
Common Stock which were not acquired in his capacity as an Investor pursuant to
this Agreement. The restrictions in this Section 6.16 shall not apply to shares
issued pursuant to a stock option or long-term incentive plans which may be
approved by the Compensation Committee provided that such committee is comprised
of a majority of independent directors.

 
SECURITIES PURCHASE AGREEMENT
PAGE 22

--------------------------------------------------------------------------------


 

6.17.
Employment and Consulting Contracts. For three years after the Closing, the
Company must have a unanimous approval from the Compensation Committee of the
Board of Directors having reached a conclusion that any awards other than salary
are reasonable for any officer, director or consultants whose compensation is
more than $100,000 per annum. This Section 6.17 does not apply to attorneys,
accountants and other persons who provide professional services to the Company.

 

6.18.
Subsequent Equity Sales. From the date hereof until such time as the Investors
hold no more than 5% of the Shares (determined as if the Note and the Series A
Preferred Stock were fully converted and the Warrants fully exercised), the
Company shall be prohibited from effecting or entering into an agreement to
effect any Subsequent Financing involving a “Variable Rate Transaction” or an
“MFN Transaction” (each as defined below). The term “Variable Rate Transaction”
shall mean a transaction in which the Company issues or sells (i) any debt or
equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock. The
term “MFN Transaction” shall mean a transaction in which the Company issues or
sells any securities in a capital raising transaction or series of related
transactions which grants to an investor the right to receive additional shares
based upon future transactions of the Company on terms which are more favorable
to the Investors than the terms initially provided to the investor in its
initial securities purchase agreement with the Company. The Investors shall be
entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
Notwithstanding the foregoing, this Section 6.18 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction or MFN Transaction
shall be an Exempt Issuance.

 

6.19.
Approval of Restated Certificate. The Company shall adopt the Restated
Certificate and the file the Restated Certificate not later than one hundred
twenty (120) days from the Closing Date. As provided in the Restated
Certificate, the Restated Certificate will effect a one-for-150 reverse split of
the Common Stock. Until the Restated Certificate is filed with the Secretary of
State of the State of Delaware, the certificates for the Common Stock issued to
the DFAC stockholders shall be held in escrow with Sichenzia Ross Friedman
Ference LLP along with stock powers endorsed in blank; provided, however, that
the stockholders shall have the right to vote such shares. If the Restated
Certificate shall not be filed with the Secretary of State of the State of
Delaware by the close of business on the required filing date, which shall be
the one hundred twentieth (120th) day after the date of this Agreement, or, if
such one hundred twentieth (120th) day is not a day on which the Secretary of
State of the State of Delaware accepts filings, then on the next day on which
such filing are accepted, the Company shall pay to the Investors, as liquidated
damages and not as a penalty, an amount equal to five percent (5%) of the
Purchase Price paid by such Investor. Such payment will become immediately due
and payable, without further demand by the Investors, on the close of business
on required filing date.

 
SECURITIES PURCHASE AGREEMENT
PAGE 23

--------------------------------------------------------------------------------


 

6.20.
Stock Splits. All forward and reverse stock splits shall affect all equity and
derivative holders proportionately.

 

6.21.
Continuation in Aerospace Business. During the three year period commencing on
the date of this Agreement, or until such earlier date as all of the Investors
shall no longer own 20% of the Shares initially issuable to such Investor, (a)
the Company will continue to derive not less than 70% of its consolidated
revenue from sales to the aerospace industries, and (b) any acquisitions will be
of companies that sell products to the aerospace industries such that, following
completion of the acquisitions, this representation and warranty contained in
clause (a) of this Section 6.21 will continue to be true and correct. For the
purpose of determining whether an Investor owns 20% of the Shares initially
issuable to such Investor, the Investor shall be deemed to own the Shares which
are issuable upon conversion of the Note and Series A Preferred Stock or upon
exercise of Warrants purchased by the Investor pursuant to this Agreement.

 

6.22.
Payment of Due Diligence Expenses. At Closing the Escrow Agent shall disperse to
the Barron Fifty Thousand Dollars ($50,000.00) for due diligence, legal and any
other expenses which the Investors may incur in connection with this Agreement.

 
 
ARTICLE VII
 
COVENANTS OF THE INVESTORS


7.1.
Compliance with Law. Each Investor covenants that its trading activities with
respect to shares of the Company’s Common Stock will be in compliance with all
applicable state and federal securities laws, rules and regulations and rules
and regulations of any public market on which the Company’s Common Stock is
listed.

 
7.2.
Transfer Restrictions. Each Investor acknowledges that (a) the Note, the Series
A Preferred Stock and Warrants and the Shares have not been registered under the
1933 Act, and may not be transferred unless (i) they are subject to a current
and effective registration statement under the 1933 Act, or (ii) the Investor
shall have delivered to the Company an opinion of counsel, which counsel and
opinion shall be reasonably satisfactory to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; and (b) any sale of the Securities made in
reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule, to the extent that such Rule is
applicable.

 
7.3.
Restrictive Legend. Each Investor acknowledges and agrees that the Securities
and the Shares shall bear a restrictive legend and a stop-transfer order may be
placed against transfer of any such Securities except that the requirement for a
restrictive legend shall not apply to Shares sold pursuant to a current and
effective registration statement or a sale pursuant Rule 144 or any successor
rule.

 
SECURITIES PURCHASE AGREEMENT
PAGE 24

--------------------------------------------------------------------------------


 
7.4.
Restated Certificate. Each Investor hereby agrees to vote any shares of capital
stock that the Investor may own directly or beneficially, for the adoption of
the Restated Certificate.

 
7.5.
Limitation on Amendment. No Investor shall take any action to modify the 4.9%
Limitation in this Agreement, the Notes, the Certificate of Designation or the
Warrants.

 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS


The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:


8.1.
No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

 
8.2.
Representations True and Correct. The representations and warranties of the
Investors contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.

 
8.3.
Compliance with Covenants. The Investors shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied with by it prior to or at the Closing
Date.

 
8.4.
No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.

 
ARTICLE IX
 
CONDITIONS PRECEDENT TO INVESTORS’ OBLIGATIONS


The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:


9.1.
No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.

 
9.2.
Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.

 
SECURITIES PURCHASE AGREEMENT
PAGE 25

--------------------------------------------------------------------------------


 
9.3.
Compliance with Covenants. The Company shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied with by it prior to or at the Closing
Date.

 
9.4.
No Adverse Proceedings. On the Closing Date, no action or proceeding shall be
pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.

 
9.5.
Exchange of Securities Completed. The Exchange of Securities shall have been
completed on or prior to the Closing Date, and the Company shall be the sole
equity owner of DFAC and DFAC shall have acquired the assets of Freundlich
pursuant to the Asset Purchase Agreement.. 

 
ARTICLE X
 
TERMINATION, AMENDMENT AND WAIVER


10.1.
Termination. This Agreement may be terminated at any time prior to the Closing
Date

 
10.1.1. by mutual written consent of the Investors and the Company;
 
10.1.2. by the Company upon a material breach of any representation, warranty,
covenant or agreement on the part of the Investors set forth in this Agreement,
or by the Investors upon a material breach of any representation, warranty,
covenant or agreement on the part of the Company set forth in this Agreement, or
by either party if (a) the representations or warranties of the other party,
taken together, shall fail to be true and correct in all material respects or
(b) if the conditions to closing set forth in Article VIII or Article IX of this
Agreement shall not be satisfied, and such breach or failure shall, if capable
of cure, not have been cured within five (5) business days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach.
 
10.2.
Effect of Termination. Except as otherwise provided herein, in the event of the
termination of this Agreement pursuant to Section 10.1 hereof, there shall be no
liability on the part of the Company or the Investors or any of their respective
officers, directors, agents or other representatives and all rights and
obligations of any party hereto shall cease.

 
10.3.
Amendment. This Agreement may be amended by the parties hereto any time prior to
the Closing Date by an instrument in writing signed by the parties hereto;
provided, however that the 4.9% Limitation may not be amended or waived.

 
10.4.
Waiver. At any time prior to the Closing Date, the Company or the Investors, as
appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit
other than the 4.9% Limitation which may not be waived. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound hereby.

 
SECURITIES PURCHASE AGREEMENT
PAGE 26

--------------------------------------------------------------------------------


ARTICLE XI
 
GENERAL PROVISIONS


11.1.
Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement;
provided, the Company shall pay the Investors for its expenses as provided in
Section 6.22.

 
11.2.
Indemnification. Each Investor, singly and not jointly, agrees to indemnify,
defend and hold the Company (following the Closing Date) and its officers and
directors harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of or result from any breach of this Agreement by such
Investor or failure by such Investor to perform with respect to the
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement.
The Company agrees to indemnify, defend and hold the Investors (following the
Closing Date) harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it shall incur or
suffer, which arise out of, result from or relate to any breach of this
Agreement or failure by the Company to perform with respect to the
representations, warranties or covenants contained in this Agreement or in any
exhibit or other instrument furnished or to be furnished under this Agreement.
In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party. In the event of the
failure of the Company to issue the Securities in violation of the provisions of
this Agreement and the Registration Rights Agreement, the Investors, as their
sole remedy, shall be entitled to pursue a remedy of specific performance upon
tender into the Court an amount equal to the Purchase Price hereunder. The
indemnification by the Investors shall be limited to $50,000.00. This Section
11.2 shall not relate to indemnification under the Registration Rights
Agreement.

 
11.3.
Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 
11.4.
Entire Agreement. This Agreement (together with the Schedule, Exhibits and
documents referred to herein) constitute the entire agreement of the parties and
supersede all prior agreements and undertakings, both written and oral, between
the parties, or any of them, with respect to the subject matter hereof.

 
SECURITIES PURCHASE AGREEMENT
PAGE 27

--------------------------------------------------------------------------------


 
11.5.
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission or e-mail provided that any notice by facsimile or e-mail
shall only be effective if receipt is acknowledged by the recipient; or (iv) on
the on the date of delivery as shown on the return receipt, if mailed by
registered or certified mail, return receipt requested with postage and other
fees prepaid as follows:

 
If to the Company:


Jordan 1 Holdings Company
2200 Arthur Kill Road
Staten Island, NY 10309
Attention: Robert Moyer, CEO
Facsimile:
e-mail:




With a copy to:
 
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Attention: Darrin Ocasio, Esq.
Facsimile No.: (212) 930-9725
e-mail: dmocasio@srff.com


If to the Investors:


at their respective addresses set forth in Schedule A


11.6.
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 
11.7.
Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

 
SECURITIES PURCHASE AGREEMENT
PAGE 28

--------------------------------------------------------------------------------


 
11.8.
Preparation of Agreement. This Agreement shall not be construed more strongly
against any party regardless of who is responsible for its preparation. The
parties acknowledge each contributed and is equally responsible for its
preparation. In resolving any dispute regarding, or construing any provision in,
this Agreement, there shall be no presumption made or inference drawn because of
the drafting history of the Agreement, or because of the inclusion of a
provision not contained in a prior draft or the deletion or modification of a
provision contained in a prior draft.

 
11.9.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law.

 
11.10.
Jurisdiction. If any action is brought among the parties with respect to this
Agreement or otherwise, by way of a claim or counterclaim, the parties agree
that in any such action, and on all issues, the parties irrevocably waive their
right to a trial by jury. Exclusive jurisdiction and venue for any such action
shall be the federal and state courts situated in the City, County and State of
New York. In the event suit or action is brought by any party under this
Agreement to enforce any of its terms, or in any appeal therefrom, it is agreed
that the prevailing party shall be entitled to reasonable attorneys fees to be
fixed by the arbitrator, trial court, and/or appellate court if such party
prevails on substantially all issues in dispute.

 
11.11.
Preparation and Filing of SEC filings. The Investors shall reasonably assist and
cooperate with the Company in the preparation of all filings with the SEC after
the Closing Date due after the Closing Date.

 
11.12.
Further Assurances, Cooperation. Each party shall, upon reasonable request by
the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement. The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.

 
11.13.
Survival. The representations, warranties, covenants and agreements made herein
shall survive the Closing of the transaction contemplated hereby.

 
11.14.
Third Parties. Except as disclosed in this Agreement, nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties hereto and
their respective administrators, executors, legal representatives, heirs,
successors and assignees. Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over or against any party to this Agreement.

 
11.15.
Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay on
the part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 
SECURITIES PURCHASE AGREEMENT
PAGE 29

--------------------------------------------------------------------------------


 
11.16.
Counterparts. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on the party who delivered the
Agreement by facsimile transmission; provided, that such party shall promptly
deliver the signed Agreement by overnight courier services.

 
[SIGNATURES ON FOLLOWING PAGE]


 
 

 
SECURITIES PURCHASE AGREEMENT
PAGE 30

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.


THE COMPANY:
 
JORDAN 1 HOLDINGS COMPANY




By: Robert P. Moyer
Name: Robert P. Moyer
Title: Chief Executive Officer






INVESTORS:


BARRON PARTNERS LP
By: Barron Capital Advisors, LLC, its General Partner




By: /s/ Andrew Barron Worden
Andrew Barron Worden
President
730 Fifth Avenue, 9th Floor
New York NY 10019




/s/ Richard Henri Kreger
Richard Henri Kreger
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule A




 
NAME AND ADDRESS
AMOUNT OF
 INVESTMENT
PRINCIPAL
OF NOTE
SHARES OF SERIES A
PREFERRED
STOCK/SHARES OF
COMMON STOCK
ISSUABLE UPON
CONVERSION**
NUMBER OF
SHARES
UNDERLYING “A”
AND “B” WARRANTS
         
Barron Partners LP
730 Fifth Avenue
25th Floor
New York, New York 10019
Attn: Andrew Barron Worden
e-mail: abw@barronpartners.com
mcj@barronpartners.com
$5,250,000
$1,000,000
4,722,222/
14,166,666
9,624,369/
9,624,369
         
Richard Henri Kreger
255 Huguenot Street
Apt. 1618
New Rochelle, New York 10801
e-mail: rkreger@midtownpartners.com
500,000*
-0-
555,556/
1,666,668
916,631/
916,631

 
*   of which $119,325.39 has been paid on behalf of the Company, leaving a
remaining balance of $380,674.61.
** Each share of Series A Preferred Stock is initially convertible into three
shares of Common Stock.
 
 

--------------------------------------------------------------------------------




Exhibit E


Restated Certificate




RESTATED CERTIFICATE OF INCORPORATION


OF


Precision Aerospace Components, Inc.


Precision Aerospace Components, Inc., a corporation organized and existing under
the General Corporation Law of the State of Delaware (the “Corporation”), does
hereby certify:
 
1.  The Certificate of Incorporation of the Corporation was filed with the
Secretary of State on December 28, 2005 under the name Jordan 1 Holdings
Company.
 
2.  The name of the Corporation was changed to Precision Aerospace Components,
Inc. by a Certificate of Ownership and Merger of Precision Aerospace Components,
Inc. into Jordan 1 Holdings Company which was filed with the Secretary of State
on July , 2006.
 
3.  The Certificate of Incorporation of the Corporation is hereby amended and
restated to read as follows:
 
FIRST: The name of the Corporation is Precision Aerospace Components, Inc. (the
“Corporation”).
 
SECOND: The address of its registered office in the State of Delaware is 2711
Centerville Road, Suite 400, Wilmington, Delaware, 19808. The name of its
registered agent at such address is Corporation Service Company.
 
THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law of
Delaware.


  FOURTH: (a) The total number of shares of capital stock which this Corporation
is authorized to issue is one hundred million (100,000,000) shares, of which:


(i) ten million (10,000,000) shares shall be designated as Preferred Stock, and
shall have a par value of $.001 per share;


(ii) ninety million (90,000,000) shares shall be designated as Common Stock, and
shall have a par value of $.001 per share; and



--------------------------------------------------------------------------------


   (b) The Board of Directors is expressly authorized at any time, and from time
to time, to provide for the issuance of shares of Preferred Stock in one or more
series, with such voting powers, full or limited, or without voting powers and
with such designations, preferences and relative, participating, optional or
other special rights, qualifications, limitations or restrictions thereof, as
shall be stated and expressed in the resolution or resolutions providing for the
issue thereof adopted by the Board of Directors and as are not stated and
expressed in this Certificate of Incorporation, or any amendment thereto,
including (but without limiting the generality of the foregoing) the following:


(i) the designation of such series;


(ii) the dividend rate of such series, the conditions and dates upon which such
dividends shall be payable, the preference or relation which such dividends
shall bear to the dividends payable on any other class or classes or of any
other series of capital stock, whether such dividends shall be cumulative or
noncumulative, and whether such dividends may be paid in shares of any class or
series of capital stock or other securities of the Corporation;


(iii) whether the shares of such series shall be subject to redemption by the
Corporation, and, if made subject to such redemption, the times, prices and
other terms and conditions of such redemption;


(iv) the terms and amount of any sinking fund provided for the purchase or
redemption of the shares of such series;


(v) whether or not the shares of such series shall be convertible into or
exchangeable for shares of any other class or classes or series of capital stock
or other securities of the Corporation, and, if provision be made for conversion
or exchange, the times, prices, rates, adjustment and other terms and conditions
of such conversion or exchange;


(vi) the extent, if any, to which the holders of the shares of such series shall
be entitled to vote, as a class or otherwise, with respect to the election of
the directors or otherwise, and the number of votes to which the holder of each
share of such series shall be entitled;


(vii) the restrictions, if any, on the issue or reissue of any additional shares
or series of Preferred Stock; and


(viii) the rights of the holders of the shares of such series upon the
dissolution of, or upon the distribution of assets of, the Corporation.


  (c) No holder of any stock of the Corporation of any class or series now or
hereafter authorized, shall, as such holder, be entitled as of right to purchase
or subscribe for any shares of stock of the Corporation of any class or any
series now or hereafter authorized, or any securities convertible into or
exchangeable for any such shares, or any warrants, options, rights or other
instruments evidencing rights to subscribe for, or purchase, any such shares,
whether such shares, securities, warrants, options, rights or other instruments
be unissued or issued and thereafter acquired by the Corporation.



--------------------------------------------------------------------------------


FIFTH: Election of directors need not be by ballot unless the By-laws of the
Corporation shall so provide.


SIXTH: A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) under Section 174 of the Delaware General Corporation
Law, or (iv) for any transaction from which the director derived an improper
personal benefit.


SEVENTH: (a) Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter, a “proceeding”), by reason of the fact that he or she, or a person
of whom he or she is the legal representative, is or was a director or officer
of the Corporation or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as a director, officer, employee or agent or in any
other capacity while serving as a director, officer, employee or agent, shall be
indemnified and held harmless by the Corporation to the fullest extent
authorized by the Delaware General Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Corporation to provide broader indemnification
rights than said law permitted the Corporation to provide prior to such
amendment), against all expense, liability and loss (including attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by such person in connection
therewith and such indemnification shall continue as to a person who has ceased
to be a director, officer, employee or agent and shall inure to the benefit of
his or her heirs, executors and administrators; provided, however, that, except
as provided in Paragraph (b) of this Article SEVENTH, the Corporation shall
indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof) initiated by such person only if such proceeding
(or part thereof) was authorized by the Board of Directors of the Corporation.
The right to indemnification conferred in this Article SEVENTH shall be a
contract right and shall include the right to be paid by the Corporation the
expenses incurred in defending any such proceeding in advance of its final
disposition; provided, however, that, if the Delaware General Corporation Law
requires, the payment of such expenses incurred by a director or officer in his
or her capacity as a director of officer (and not in any other capacity in which
service was or is rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding, shall be made only upon delivery to
the Corporation of an undertaking, by or on behalf of such director or officer,
to repay all amounts so advanced if it shall ultimately be determined that such
director or officer is not entitled to be indemnified under this Article SEVENTH
or otherwise. The Corporation may, by action of its Board of Directors, provide
indemnification to employees and agents of the Corporation with the same scope
and effect as the foregoing indemnification of directors and officers.



--------------------------------------------------------------------------------


(b) Right of Claimant to Bring Suit. If a claim under Paragraph (a) of this
Article SEVENTH is not paid in full by the Corporation within thirty (30) days
after a written claim has been received by the Corporation, the claimant may at
any time thereafter bring suit against the Corporation to recover the unpaid
amount of the claim, and, if successful in whole or in part, the claimant shall
be entitled to be paid also the expense of prosecuting such claim. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in defending any proceeding in advance of its final
disposition where the required undertaking, if any is required, has been
tendered to the Corporation) that the claimant has not met the standards of
conduct which make it permissible under the Delaware General Corporation Law for
the Corporation to indemnify the claimant for the amount claimed, but the burden
of proving such defense shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors, independent legal counsel or
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
Delaware General Corporation Law, nor an actual determination by the Corporation
(including its Board of Directors, independent legal counsel or stockholders)
that the claimant has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that the claimant has not met the
applicable standard or conduct.


(c) Non-Exclusivity of Rights. The right to indemnification and the payment of
expenses incurred in defending a proceeding in advance of its final disposition
conferred in this Article SEVENTH shall not be exclusive of any other right
which any person may have or hereafter acquire under any statute, provision of
the Certificate of Incorporation, by-law, agreement, vote of stockholders or
disinterested directors or otherwise.


(d) Insurance. The Corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any such expense, liability or loss, whether or not the Corporation
would have the power to indemnify such person against such expense, liability or
loss under the Delaware General Corporation Law.


EIGHTH: In furtherance and not in limitation of the powers conferred upon the
Board of Directors by law, the Board of Directors shall have power to make,
adopt, alter, amend or repeal from time to time By-laws of the Corporation,
subject to the right of the stockholders entitled to vote with respect thereto
to alter and repeal By-laws made by the Board of Directors and subject to the
provisions of any By-law limiting the right of the Board of Directors to make
certain modifications to the By-laws.



--------------------------------------------------------------------------------


4.  Upon the filing of this Restated Certificate of Incorporation:
 
(a)  Each share of Common Stock outstanding on the date this Restated
Certificate of Incorporation is filed with the Secretary of State shall
automatically become and be converted into one one hundred fiftieth (1/150) of a
share of Common Stock (the “Reverse Split”). The par value of the Common Stock
shall not be affected by the Reverse Split. No fractional shares shall be issued
as a result of the Reverse Split. The Corporation shall pay, with respect to
fractional shares, the value of such fractional shares based on the last
reported trading price on the principal stock exchange or market on which the
Common Stock is traded on the trading day preceding the effective date of the
Reverse Split, or there is no trading of such date, the average of the closing
bid prices on such date.
 
(b)  Each of the presently outstanding shares of Series B Convertible Preferred
Stock, par value $.001 per share (“Series B Preferred Stock”), will, in
accordance with the provisions of the Certificate of Designation creating the
Series B Preferred Stock, automatically, without any action on the part of the
holder, become and be converted into two shares of Common Stock (determined
after giving effect to the Reverse Split), and the shares of Series B Preferred
Stock so converted shall have the status of authorized but unissued shares of
Preferred Stock, without designation as to series until such stock is once more
designated as part of a particular series by the Corporation’s Board of
Directors.
 
5.  Set forth as Exhibit A to this Restated Certificate of Incorporation is a
Statement of Designations setting forth the rights, preferences, privileges and
limitations of a series of Preferred Stock consisting of seven million one
hundred thousand (7,100,000) shares and designated as the Series A Convertible
Preferred Stock.
 
6.  This Restated Certificate of Incorporation has been duly adopted in
accordance with the provisions of Sections 242 and 245 of the General
Corporation Law of Delaware.
 
7.  The capital of the Corporation will not be reduced under or by reason of any
amendment herein certified.
 
IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed by
its president this __th day of _______, 2006.




 s/________________________________
Name:
Title:

